DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 8/12/2022, with respect to claims 1-3, 9-12, 14-15 and 17-18  have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-3, 9-12, 14-15 and 17-18 have been withdrawn in light of the provided amendments.
Applicant’s arguments, see “Remarks”, filed 8/12/2022, with respect to claims 4-8 and 15-16  have been fully considered and are persuasive.  The objections of claims 4-8 and 15-16 have been withdrawn in light of the provided amendments. 
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 19 and 21, though Wang (U.S. Patent Application Publication Number 20180271501, from hereinafter “Wang”) teaches a toilet comprising: a bowl adapted to receive feces and urine (FIGS. 1-2) a shelf in the bowl for receiving at least a portion of the feces (FIGS. 1-2, telescopic lifting device 3, paragraph 0031); at least one sensor for detecting a property of the at least a portion of the feces on the shelf (FIG. 2, excrement sample and detection analysis device 7, paragraph 0040), wherein the property is related to a user’s health and wellness (paragraph 0040); and a removal mechanism for removing a majority of the feces, urine, or a combination thereof from the bowl (FIG. 2, paragraph 0036, at least), Wang fails to teach that the at least one sensor analyses gas from the toilet and detects at least one of VOCs, vapor content, dioxins, particulate matter, polycyclic aromatic hydrocarbons, carbon monoxide, hexachlorobenzene, and ash. Wang likewise fails to teach a closed lid that cooperates with the other toilet components to form an air seal for the portion of the toilet containing the portion of the bowl adapted to receive feces and urine. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881